Citation Nr: 0813103	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-27 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple ischemic 
strokes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to March 
1995 with the Navy and additional duty with the Naval 
Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, and a July 2005 rating decision of the 
RO in Jackson, Mississippi.

In June 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the St. Petersburg 
RO.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for the residuals 
of multiple ischemic strokes.  She essentially contends that 
she experienced her first stroke, or one of her first 
strokes, while serving a period of active or inactive duty 
for training in October 2000.  There is also evidence of 
episodes of chest pain and numbness during her original 
period of active duty, which she believes may be related to 
the later history of strokes.

The July 2005 VA examination report states that the veteran 
has been diagnosed with multiple strokes of unclear etiology.  
The examiner noted that there are many features of the 
veteran's medical history which are not consistent with 
recurrent strokes, and certainly not consistent with stroke 
due to atheromatous disease.  It was the examiner's opinion 
that the veteran is suffering from an autoimmune or 
inflammatory disorder resulting in a cerebral vasculitis, 
especially in light of her history of two other autoimmune 
disorders (psoriasis and multinodular goiter).  He noted that 
this diagnosis could not be made without a brain biopsy, 
which had not been obtained.  Nonetheless, the examiner 
thought it was clear that the symptoms the veteran 
experienced while on reserve duty were a manifestation of the 
current underlying disorder.  He concluded that her current 
disability certainly began while in service.

The Board notes that it appears that the RO has not 
questioned that the veteran experienced an episode of 
paresthesias while on training with the Reserves, which was 
related to her claimed disability; however, the RO has denied 
the claim because there was evidence of similar episodes 
prior to that date, which did not occur while on training.  
The Board notes that the July 2005 opinion makes no mention 
of the evidence in the veteran's  medical records indicating 
that she had a similar attack three months prior to the one 
that occurred while she was on duty in October 2000.  

Of most concern to the Board, however, is the fact that the 
July 2005 medical opinion only considered the question of 
whether the disability is related to her complaints during 
Reserve duty.  It did not address medical records showing 
that the veteran complained of non-radiating chest pain (in 
January 1984) and of chest pain with left arm numbness (in 
April 1988, September 1994, and a third undated occasion) 
during service.  The Board therefore believes that a remand 
is required in order to address the question of whether there 
is a relationship between the veteran's current disability 
and the chest pain and left arm numbness she experienced 
during active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of her the underlying 
disability that has led to her strokes.  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims folder and 
a copy of this REMAND must be made 
available to and be reviewed by the 
examiner.  The examiner should note that 
the folder was reviewed, and provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the disability is 
related to the in-service complaints of 
non-radiating chest pain (in January 1984) 
and of chest pain with left arm numbness 
(in April 1988, September 1994, and a 
third undated occasion) during her period 
of active service from 1983 to 1995.  The 
examiner should provide a rationale for 
all conclusions.  

2.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the AMC should 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case.  The veteran should then be 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

